Citation Nr: 0017291	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  95-22 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to an initial rating in excess of 20 percent 
for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1976 to 
February 1980 and from February 1985 to December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which, in pertinent part, denied the 
veteran's claim of entitlement to service connection for 
hearing loss and which granted the veteran's claim for 
entitlement to service connection for a low back disability, 
wherein a 20 percent evaluation was assigned.  The veteran 
timely appealed the initial rating for his low back 
disability.  In February 1997, he testified at a RO hearing.  
During the pendency of this appeal, by rating action dated in 
March 2000, the RO granted entitlement to service connection 
for hearing loss of the left ear.  


FINDINGS OF FACT

1.  The veteran has presented no competent medical nexus 
evidence establishing a relationship between currently 
diagnosed right ear hearing loss and his service or any 
incident thereof.

2.  The veteran's service connected low back disability is 
manifested by pain and loss of range of motion, with 
intermittent flare-ups that result in additional limitation 
of flexion but overall produce no more than moderate 
disability.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hearing loss of the right ear is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a disability evaluation in excess of 20 
percent for a low back disability have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
hearing loss of the right ear.  He is also seeking an initial 
disability rating for his low back disability in excess of 
the 20 percent rating provided under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

In the interest of clarity, the Board will briefly describe 
the factual background of this case; review the law, VA 
regulations and other authority which is relevant to this 
claims; and then proceed to analyze each claim and render a 
decision.

Right Ear Hearing Loss 

Factual Background

The veteran's service medical records indicate that his 
hearing was within normal limits at the time of his entrance 
into active service.  A report of medical examination dated 
in January 1976 reveals pure tone thresholds in the right ear 
at 500, 1000, 2000, and 4000 Hertz of 10, 5, 5, and 10 
decibels, respectively.  The report of medical history 
provided by the veteran at the time of his enlistment also 
dated in January 1976 shows that he indicated that he did not 
then have nor did he ever have hearing loss or ear trouble.

A report on Hearing Conservation Serial Audiograms dated in 
September 1978 shows pure tone thresholds in the right ear at 
500, 1000, 2000, 3000, 4000, and 6000 Hertz of 35, 25, 30, 
30, 35, and 25 decibels, respectively.  The report also 
indicated that in October 1978, pure tone thresholds in the 
right ear at 500, 1000, 2000, 4000, and 6000 Hertz of 15, 10, 
20, 25, and 30 decibels, respectively.  The audiogram was 
said to be within normal limits and the otoscopic examination 
was said to be normal.

A report of medical examination dated in May 1978 reveals 
pure tone thresholds in the right ear at 500, 1000, 2000, and 
4000 Hertz of 10, 5, 5, and 10 decibels, respectively.  The 
report of medical history provided by the veteran in 
conjunction with the examination, also dated in May 1978, 
shows that he indicated that he did not then have nor did he 
ever have hearing loss or ear trouble.

A service medical record dated in August 1979 reveals that 
the veteran reported a sore throat and a right earache.  The 
veteran was treated and his ears were said to be within 
normal limits.

A report of medical examination dated in October 1979, 
conducted in conjunction with the veteran's separation from 
his first period of service, reveals pure tone thresholds in 
the right ear at 500, 1000, 2000, 3000, 4000 and 6000 Hertz 
of 10, 10, 25, 30, 30 and 45 decibels, respectively.  

A report of medical examination dated in February 1984, 
conducted in conjunction with the veteran's enlistment to his 
second period of service, reveals pure tone thresholds in the 
right ear at 500, 1000, 2000, 3000, 4000 and 6000 Hertz of 
10, 10, 15, 20, 20 and 5 decibels, respectively.  The report 
of medical history provided by the veteran in conjunction 
with the examination, also dated in February 1984, shows that 
he indicated that he did not then have nor had in the past 
had hearing loss or ear trouble.

A service medical record dated in July 1988 reveals pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, 4000 
and 6000 Hertz of 10, 10, 15, 35, 25 and 20 decibels, 
respectively.  The assessment was mild hearing loss.  It was 
noted that the veteran was no longer in a noise hazardous 
job.

Subsequent to service, the veteran underwent a VA 
audiological evaluation in September 1997.  Pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz were determined to be 25, 25, 25, 30, and 35 
decibels, respectively.  Speech recognition was said to be 
100 percent in the right ear.  The remarks indicated that 
there was mild loss in the right ear.

The veteran testified at a hearing before a hearing officer 
of the RO in February 1997.  He indicated that his hearing 
was abnormal all during his period of service.  He stated 
that he worked as a senior voice intercept operator for 
approximately three years in the 1970's and was exposed to 
noise in this capacity.  He indicated that he was also 
exposed to other noise until the time of his separation from 
service.  He indicated that he did not recall having a 
hearing examination at the time of his separation from 
service, and that he had undergone no subsequent hearing 
tests after his separation therefrom.  


Relevant Law and Regulations

Service connection:

In general, under pertinent law and VA regulations, service 
connection may be granted for disability which is 
attributable to military service. 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  In cases in which 
sensorineural hearing loss is involved, service connection 
may be granted if permanent hearing loss appeared to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999); Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

Service connection may be granted notwithstanding the lack of 
a diagnosis in service or within one year thereafter if the 
evidence demonstrates that there is a connection between 
military service and the disease.  38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 505, 505 (1992).  "If 
evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service. . . . "  Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992).

Well grounded claims:

The initial inquiry as to any issue presented on appeal is 
whether the claim is well 
grounded.  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990). A mere allegation 
of service connection is not sufficient; there must be 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible." See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Hearing loss:

Impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999). 
The threshold for normal hearing is from 0 to 20 decibels 
with higher thresholds indicating some degree of hearing 
loss.  The failure to meet these criteria at the time of a 
veteran's separation from active service is not necessarily a 
bar to service connection for hearing loss disability.  
Hensley v. Brown, 5 Vet.App. 155, 157 (1993).

Analysis

As discussed above, in order for a claim of entitlement to 
service connection to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza, 7 Vet. App. at 
498.

With respect to a current disability, the Board finds that 
there is no evidence of a current right ear hearing loss 
disability.  Although the recent VA audiological examination 
of September 1997 showed that the veteran had hearing loss of 
the right ear, there is no evidence of a hearing loss 
disability for which service connection may be granted per 
38 C.F.R. § 3.385 (1999).  There was no evidence of record 
that the veteran's current auditory threshold of the right 
ear in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or that the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or that the speech recognition score is 
less than 94 percent.  Accordingly, the veteran's right ear 
hearing loss does not meet the criteria for a hearing loss 
disability, thus, the first Caluza prong is not satisfied.

With respect to the second Caluza prong, in-service 
incurrence, the veteran contends that he was exposed to loud 
noises during his period of active service.  As the veteran's 
service medical records reveal that the veteran was diagnosed 
with mild hearing loss during his period of active service, 
the Board concedes the veteran experience hearing loss of the 
right ear during his period of active service.

To make the hearing loss disability claim well grounded, the 
veteran would need a medical opinion providing a nexus 
between a current hearing loss disability and service.  The 
remoteness of time from service of the medical opinion would 
not necessarily matter, as long as the medical evidence 
relates a current disability to service.  See 38 C.F.R. § 
3.303(d); Godfrey, supra.  In the absence of such specific 
medical evidence, the Board is not able to conclude, on its 
own, the veteran has a current hearing loss disability of the 
right ear that could be related to any incident of service 
origin, including service-related noise exposure.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 177 (1991).  The Court has 
held that "[i]n the absence of competent medical evidence of 
a current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded." Chelte v. Brown, 10 Vet. App. 268 (1997). 

The veteran's own statements cannot supply a competent 
medical diagnosis of a current medical disability, its date 
of onset, or its etiology.  These matters can only be 
established by competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).

In short, as there is no evidence of a current disability, 
and as there can not, therefore, be a nexus between the mild 
hearing loss sustained during service and a current 
disability, the Board has concluded that the veteran has not 
presented a well-grounded claim of entitlement to service 
connection for hearing loss of the right ear.  The benefit 
sought on appeal is accordingly denied.


Additional matters:

Because the veteran's claim for service connection is not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps, 126 F.3d at 1454.  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  
The Court has held that the obligation exists only in the 
limited circumstances where the veteran has referenced other 
known and existing evidence.  Epps, 9 Vet. App. at 344.  VA 
is not on notice of any other known and existing evidence 
which would make the adjudicated service connection claim 
plausible.  The Board's decision serves to inform the veteran 
of the kind of evidence necessary to make his claim well-
grounded.


Low Back Disability

Factual Background

In considering the severity of a disability, consideration of 
the entire recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. §§ 4.1, 4.2, 4.41; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  

Service medical records reveal that the veteran's low back 
disability was manifested during his period of active 
service.  Subsequent to service, by rating action dated in 
January 1994 based on service medical records, the veteran 
was granted entitlement to service connection for a low back 
disability, wherein a 20 percent evaluation was assigned 
effective as of January 1, 1993.  The veteran expressed 
disagreement with the assigned rating evaluation by letter 
dated in March 1994.  Service medical records showed the back 
disability history and that neurological evaluation in 1992 
did not confirm lumbar radiculopathy but did indicate 
complete reinnervation.

The veteran underwent a VA examination in January 1995.  He 
reported low back pain which increased when sitting for more 
than 15 minutes.  He indicated that standing would make the 
pain worse, and that if he lifted more than 30 pounds of 
weight the pain would also be worse.  He described the pain 
as being located on the lower right side and might go to the 
hip.  He also reported occasional numbness and tingling 
sensation of the right leg and foot, and indicated that 
relief was obtained by lying down.  Physical examination 
revealed that the veteran's gait was reciprocal and 
symmetrical, and that he could walk on toes and heels.  The 
back appeared to be in the midline and there was no 
tenderness of spasms noted.  Straight leg raising was 
negative bilaterally.  Right knee jerks were 1+ and left knee 
jerks were 2+.  The ankle jerks were 1+ and equal.  The 
plantars appeared to be downgoing and strength appeared to be 
normal.  Range of motion of the lumbosacral spine was 85 
degrees of forward bending; 25 degrees of lateral bending to 
the right and 15 degrees of lateral bending to the left with 
verbal complaints of pain noted.  The diagnosis was 
lumbosacral spine: history of hemilaminectomy L4-5 and 
foraminotomy, with residuals of well-healed scar, discomfort, 
and limitation of motion.

A medical record dated in May 1995 from I. R. L., D.O., of 
the Comprehensive Family Medical Center, shows that the 
veteran was examined, and that the examiner found no medical 
contra-indication for walking, climbing, or standing for an 
extended period of time

The veteran submitted a copy of a Notification of Medical 
Unsuitability from prospective employment as a letter carrier 
with the U.S. Postal Service dated in May 1995.  The 
notification indicated that the veteran should not engage in 
duties essential to the position of city letter carrier due 
to restrictions of prolonged walking or climbing.

At the February 1997 hearing, the veteran testified that he 
experiences numbness and tingling in the right leg when 
sitting for 15 minutes.  He indicated that if he sits longer 
than 15 minutes, his whole leg gets numb.  He indicated that 
he is able to run one to two miles at the most, after which 
he gets numbness and tingling, as well as spasms.  He stated 
that he was limited to the amount of work he could do around 
the house, especially if it involved repetitive motion.  He 
also reported tightness in the low back.  He indicated that 
he was stiff in the morning, but that he was never actually 
incapacitated and had lost no time from work.  He indicated 
that he had been turned down for two jobs, including one with 
the U.S. Postal Service, because of his back disability.  The 
veteran indicated that he disagreed with those determinations 
because he felt he could, nevertheless, do the work required.

VA outpatient treatment records dated in June 1998 show that 
the veteran was undergoing physical therapy as a result of 
his back disability.  The records show that the veteran 
reported mechanical low back pain, stiffness and tenderness.  

A VA outpatient treatment record dated in November 1998 shows 
that the veteran was initially walking with a cane, but began 
walking without one, when his back was said to get better.  
The veteran described that pain as 1.5/10, which increased in 
the evening.  He indicated that it was not disturbing his 
sleep.  The veteran was said to have no motion in either the 
thoracic or lumbar spine, but that he bends at the hip.

On a VA examination in February 1999 it was reported that the 
veteran was a financial analyst.  The examiner indicated that 
he reviewed the veteran's entire claims folder in conjunction 
with the examination.  The veteran indicated that he had been 
receiving outpatient physical therapy since November 1998, 
and that he had last been examined at the emergency room of 
the VA medical center in July 1998.  He reported flare-ups of 
the back pain that come usually three times a year and 
approximately two weeks in duration.  He indicated that 
during the prior year, he had experienced a flare-up wherein 
he could not stand up for about four months.  The pain was 
said to be constant at the lower back on the right side and 
went down to the feet.  He indicated that when the pain was 
worse, he could not even stand up as standing would make it 
worse and lifting would increase the pain.  He noted that he 
could not lift more than 25 pounds, as the pain would become 
severe.  Sitting was said to be better, but only up to about 
15 minutes, wherein he would need to move around.  Walking 
was said to be fine to a maximum of one mile, and then if he 
pursued it more, he would limp.  

Physical examination revealed that the veteran appeared to be 
in no acute distress.  The back was said to be in the midline 
with a well-healed postsurgical scar.  The range of motion, 
active, was not associated with pain in any directions, with 
85 degrees of forward bending, 25 degrees of lateral bending 
to each side, 35 degrees of extension, and 30 degrees of 
lateral rotation to the left and right.  Straight leg 
raising, sitting and supine, was negative, bilaterally.  
There was no focal weakness noted.  The veteran related that 
he used a shoe insert into the right shoe which helped 
relieve back pain tremendously.  A MRI that was conducted in 
July 1998 was said to have revealed degenerative disc 
disease, L4-5, and spondylosis, L5-S1.  The diagnosis was 
status post L5 hemilaminectomy and foraminotomy, L4 
hemilaminectomy with degenerative disc disease, L4-5, 
spondylolysis, L5-S1, with limitation of motion.  There was 
also Grade I anterolisthesis, scar, and degenerative disc 
disease.  The examiner indicated that he would assign an 
additional 10 to 15 degrees of loss of range of motion on 
flexion because of flare-ups, pain with repeated use.  The 
examiner indicated that there was no additional loss of range 
of motion because of impaired endurance, weakness, or 
incoordination.


Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a); 4.1 (1999).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 
4.41(1999), which require the evaluation of the complete 
medical history of the veteran's condition.  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

The VA rating schedule recognizes that a veteran's disability 
evaluation may require re-ratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history. 38 
C.F.R. § 4.1 (1999).  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco, 7 Vet. App. at 58.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period. 

The veteran's service-connected low back disability is 
currently rated as 20 percent disabling pursuant to 
Diagnostic Code 5293, intervertebral disc syndrome.  Under 
this diagnostic code, a noncompensable evaluation is assigned 
for postoperative and cured intervertebral disc syndrome.  A 
10 percent evaluation is assigned for mild intervertebral 
disc syndrome.  A 20 percent evaluation is assigned for 
intervertebral disc syndrome which is moderate with recurring 
attacks.  A 40 percent rating is warranted when the 
intervertebral disc syndrome is severely disabling with 
recurring attacks and intermittent relief.  A 60 percent 
evaluation is assigned for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. 4.71a, Diagnostic Code 5293 (1999).

Words such as "moderate" and "severe" are not defined in the 
VA Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (1999).  
It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999). 

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. §§ 4.14, 4.25 (1999); see Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.  

In Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994), Court 
found that the provisions of Diagnostic Code 5293 do not 
expressly prohibit a separate neurological rating from being 
assigned in situations in which such a rating is warranted.  
The Court suggested that manifestations of neurological 
symptomatology of a lower extremity which are distinct from 
low back symptoms (that is, neither duplicative nor 
overlapping) could be rated under a Diagnostic Code different 
from Diagnostic Code 5293 without violating the VA anti-
pyramiding regulation, 38 C.F.R. § 4.14. 

The evaluation of a service connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  A precedent opinion of the General Counsel 
of the Secretary of VA, VAOPGCPREC 36-97 (December 12, 1997), 
held that Diagnostic Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae. 


Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof:

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for a low back 
disability is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a veteran claims that he has 
suffered an increase in disability, or that the symptoms of 
his disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Since the claim of entitlement to an increased evaluation for 
service-connected low back disability is well grounded, VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  The veteran 
has been provided with comprehensive, contemporaneous 
examinations and a full opportunity to present evidence and 
argument in support of this claim.  The Board is aware of no 
evidence pertinent to this issue which has not been obtained.  
Accordingly, the Board concludes that VA's statutory duty to 
assist the veteran has been fulfilled in this case.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate all of the evidence.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.


Discussion

As indicated hereinabove, the veteran's service connected low 
back disability is currently rated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which would be 
consistent with findings of intervertebral disc syndrome 
which is moderate, with recurring attacks.  In order for the 
next highest rating, 40 percent, to be assigned the evidence 
must demonstrate or approximate a disability which is 
severely disabling, with recurring attacks and intermittent 
relief.

The Board initially concludes that the veteran's disability 
is consistent with the application of Diagnostic Code 5293, 
and that diagnostic code is the most appropriate.  See Butts 
v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  

In applying the law to the existing facts, the Board finds 
the objective medical evidence does not demonstrate that the 
veteran has intervertebral disc syndrome which is severe with 
recurring attacks and intermittent relief.  Review of the 
record reveals that the veteran's low back disability has 
been characterized by Dr. L. as exhibiting no medical contra-
indication for walking, climbing or standing for an extended 
period of time.  The veteran testified that that he was never 
actually incapacitated, had lost no time from work, and could 
run up to two miles before experiencing increased pain.  
Although the November 1998 VA outpatient treatment records 
showed decreased range of motion, the veteran described his 
pain as 1.5 on a scale of 10 and indicated that he no longer 
walked with a can as his back had improved.  The February 
1999 VA examination report revealed no pain with the range of 
motion, and the examiner opined that an additional 10 to 15 
degree loss range on flexion could be experienced because of 
flare-ups, pain and repeated use.  There was no additional 
loss of range of motion because of impaired endurance, 
weakness, or incoordination.  Although such descriptions are 
not dispositive of the outcome of the case, the Board accords 
to great weight, since they were rendered after thorough 
evaluations of the veteran's service-connected disability.  
The medical evidence in essence supports the examiners' 
conclusions as to the severity of the disability, as they 
indicate that the veteran had intermittent complaints of pain 
and limitation of motion.

Based on the evidence of record, the Board concludes that a 
20 percent evaluation is appropriate for the service 
connected low back disability under Diagnostic Code 5293.  
The Board finds that the preponderance of the objective 
medical evidence of record, which has been described in 
detail above, is against finding that the veteran's low back 
disability is manifested by a severe disability with 
recurring attacks and intermittent relief or a pronounced 
disability with persistent symptoms and little intermittent 
relief so as to warrant a disability rating in excess of 20 
percent under Diagnostic Code 5293.  The service department 
neurology examination before his final release from service 
and the initial VA examination did not confirm more 
appreciably disabling manifestations.  As discussed above, 
the medical evidence supports the proposition that the 
service connected low back disability is no more than 
moderate in severity.  The veteran has pointed to no specific 
evidence to the contrary.  There is evidence of current 
employment but no report that the low back disability 
interferes with his ability to work.

The Board has considered whether a separate disability rating 
would be appropriate for neurological findings appropriate to 
the site of the diseased disc under the diagnostic codes 
pertinent to rating neurological disabilities.  See Esteban 
and Bierman, supra.  After reviewing the record, the Board 
finds that a separate disability rating is not warranted, as 
the objective medical evidence does not demonstrate that the 
veteran suffers from a separate and distinct disability.  The 
VA examination in 1999 did not identify any separate 
neurological findings.  There was no evidence of 
manifestations of neurological symptomatology that was 
distinct from the lumbosacral spine symptoms.  Therefore, the 
Board concludes that the veteran does not suffer from 
additional neurological deficiency so as to warrant a 
separate disability rating under the diagnostic codes 
pertinent to rating neurological disorders.  See Bierman, 6 
Vet. App. at 129-132; see also Esteban, 6 Vet. App. at 262. 

The Board has considered whether a separate disability rating 
is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
which pertains to limitation of motion.  However, as noted 
above, a precedent opinion of the General Counsel, VAOPGCPREC 
36-97 (December 12, 1997), held that Diagnostic Code 5293 
involves loss of range of motion.  The Board is bound by this 
opinion under 38 U.S.C.A. § 7104(c) (West 1991).  Evaluation 
of loss of motion under Diagnostic Code 5292 in addition to 
evaluation under Diagnostic Code 5293 would clearly 
constitute pyramiding, compensating the veteran for identical 
manifestations under different diagnoses.  See 38 C.F.R. § 
4.14 (1999).

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  As noted above, the veteran 
is assigned a 20 percent evaluation under Diagnostic Code 
5293.  This diagnostic code contemplates limitation of 
motion.  

The medical evidence of record does not demonstrate any 
additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
The medical evidence of record shows that there would be an 
additional 10 to 15 degrees of loss of range of motion on 
flexion because of flare-ups and pain with repeated use, but 
that there was no additional loss of range of motion because 
of impaired endurance, weakness, or incoordination.  Based on 
the foregoing evidence, the Board finds that the record 
establishes the veteran's low back disability does not cause 
additional functional impairment due to pain on use so as to 
warrant the assignment of an additional disability rating 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45.

In summary, a disability evaluation in excess of 20 percent 
is not warranted for the service connected low back 
disability, for the reasons and bases described above.  The 
preponderance of the evidence is against the veteran's claim 
for an initial disability evaluation in excess of 20 percent 
for the service connected low back disability, thus the 
benefit sought on appeal is accordingly denied.


ORDER

A well grounded claim not having been submitted, service 
connection for hearing loss of the right ear is denied.  

An initial rating in excess of 20 percent for a low back 
disability is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

